The exceptions reserved to some of the court's rulings appear to be well taken, but a discussion thereof is not necessary under the view we take of this case. After a reading of the entire record, it affirmatively appears that the state failed to make out a case against this appellant, and by no process of reasoning could it be said that the burden of proof resting upon the state was met by the evidence adduced upon the trial of this case. The accused was tried by the court without a jury. The court, after hearing the evidence, should have promptly discharged the defendant; failing so to do, an order is here entered reversing the judgment of conviction from which this appeal was taken, and the defendant is discharged from further custody in this proceeding. Sharp v. State, 22 Ala. App. 562,118 So. 238.
Reversed and rendered.